FILED
                                      UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLUMBIA                                OCT 2 9 2010
                                                                                          Clerk, U.S. District &Bankruptcy
        Michael Idrogo,                        )                                         Courts for the District of Columbia
                                               )
                        Plaintiff,             )
                                               )
                v.                             )       Civil Action No.
                                               )
                                               )
        Martha N. Johnson et aI.,              )
                                               )
                        Defendants.            )



                                           MEMORANDUM OPINION

                This matter is before the Court on its initial review of plaintiff's pra se complaint and

        application for leave to proceed infanna pauperis. The Court will grant the infarma pauperis

        application and dismiss the case under 28 U.S.c. § 1915(e)(2)(B) (requiring dismissal ofa

        complaint upon a determination that it is frivolous or fails to state a claim upon which relief may

        be granted).

                Plaintiff is a resident of San Antonio, Texas, suing under the False Claims Act ("FCA"),

        31 U.S.c. §§ 3729 et seq., the Constitution and various federal criminal statutes. He "files this

        Qui Tam complaint against planning, costs, contracts, agreements, transfers, etc. in regards to the

        construction and/or operation of a new Federal courthouse in San Antonio." CompI. at 2.

        Plaintiff also accuses the San Antonio Police Department and a "congressman," Charles

        Gonzalez, of corrupt activity and "demands their criminal prosecutions." Id.

               The FCA authorizes private persons to bring actions in the name of the Government

        against persons who have violated § 3729 by either tiling a false claim or having defrauded the

        Government with respect to claims or Government property in certain other ways. See 31 U.S.C.

        § 3 730(b). Because an FCA complaint is predicated on fraud, the plaintiff must comply with the

        special pleading requirement of Fed. R. Civ. P. 9(b) by stating "with particularity the


    /

/
    n                                                                                                                          3
circumstances constituting fraud or mistake." Id.; Us. ex reI. Totten v. Bombardier Corp., 286

F .3d 542, 551-52 (D.C. Cir. 2002). "The circumstances that must be pleaded with specificity are

matters such as the time, place, and contents of the false representations," Totten, 286 F.3d at

552 (citation and internal quotation marks omitted), and the "individuals allegedly involved in

the fraud." Us. ex ref. Williams v. Martin-Baker Aircraft Co., Ltd., 389 F.3d 1251,1256 (D.C.

Cir. 2004). Plaintiffs conclusory allegations do not satisfy the foregoing pleading requirement.

In addition, an FCA claim cannot be prosecuted pro se. See Us. ex ref. Lu v. Ou, 368 F.3d 773,

775 (7th Cir. 2004) ("[T]he same policy that forbids litigants ... to be represented by nonlawyers .

. . is applicable to qui tam suits." (citation omitted); accord Us. ex reI. Fisher v. Network

Software Associates, Inc., 377 F. Supp. 2d 195 (D.D.C. 2005); Us. ex reI. Rockefeller v.

Westinghouse Electric Co., 274 F. Supp. 2d 10 (D.D.C. 2003).

       As to the remaining claim for a criminal prosecution, the criminal statutes as a general

rule do not authorize a private cause of action. See Keyter v. Bush, 2004 WL 3591125, *2

(D.D.C. Aug. 6, 2004) (citing 28 U.S.C. § 547(1» (stating that the United States Attorney "shall

prosecute for all offenses against the United States. ") (other citations omitted). Furthermore,

plaintiffs allegations as a whole present the type of fantastic or delusional scenarios warranting

dismissal of the complaint under 28 U.S.C. § 1915(e)(2) as frivolous. See Neitzke v. Williams,

490 U.S. 319, 325 (1989); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994). A separate Order

of dismissal accompanies this Memorandum Opinion.




Date: October   7k ~  ,2010
                                              Un~JUdge

                                                 2